  Case: 3:18-cr-00158-WHR Doc #: 34 Filed: 03/04/20 Page: 1 of 3 PAGEID #: 187




                           IN THE UNITED STATES DISTRICT COURT
                           FOR THE SOUTHEI^ DISTRICT OF OHIO
                              WESTERN DIVISION AT DAYTON


UNITED STATES OF AMERICA                      :   CASE NO. 3:18-CR-158


              Plaintiff,                      : (Judge Walter H. Rice)


                                                  MOTION FOR DISCLOSURE OF THE
NASER ALMADAOJI                               :   EXISTENCE AND SUBSTANCE OF
                                                  PROMISES OF IMMUNITY.LENIENCY
              Defendant.                      :   OR PREFERRED TREATMENT




       Now comes the Defendant, Naser Almadaoji, by and through counsel, and respectfully

moves this Court for an Order compelling the Government to produce - prior to trial - the

following information:

       The existence, substance and the manner of execution of fulfillment of any promise,

statement, agreement, understanding or arrangement, either verbal, written or implied between

the Government or its agents and any prosecution witness or cooperating individual, or such

person's attorneys or representatives, for the purpose of obtaining said person's testimony or

cooperation, or the disclosure of information by the person to the Government or its agents,

wherein the Government or any of its agents has agreed to do or has suggested it would do any

of the following:

       1. Not to prosecute said person for any crime or crimes or recommend that the person

           not be prosecuted for any past or future criminal conduct;
  Case: 3:18-cr-00158-WHR Doc #: 34 Filed: 03/04/20 Page: 2 of 3 PAGEID #: 188




      2. Not to prosecute a third-party for any crime or crimes where the reason for not

          prosecuting the third-party is a consideration to the person;

      3. To provide a formal grant of statutory immunity or to provide an informal assurance

          that the person will not be prosecuted in connection with any testimony, cooperation

          or information given by him or her;

      4. To recommend leniency or a particular sentence for any crime or crimes for which he

          or she stands convicted or is expected to be convicted;

      5. To comply with any prior agreements although said witness may have previously

          violated a part of his or her agreement

      6. To provide favorable treatment or consideration including, but not limited to, money,

          a job, a new location, a new start, etc., to the person or to friends or relatives of the

          person in return for his or her testimony or cooperation, and/or providing information;

      7. To make any recommendation of benefit to the person to any state or federal agency

          including, but not limited to, any state or federal law enforcement agency;

      8. To cooperate with any state law enforcement agency in that agency's agreement not

          to prosecute said person for any crime or crimes prohibited by state law; and

      9. To make any other recommendation of benefit, or give any other consideration to the

          person or friends or relatives of said person.

      Any canceled checks, receipts, vouchers, or any other document produced as a result of

any promise, statement, agreement, understanding or arrangement by which any of the above

was provided to the person or by which record was kept ofsuch by the Government.
   Case: 3:18-cr-00158-WHR Doc #: 34 Filed: 03/04/20 Page: 3 of 3 PAGEID #: 189




                                     Respectfully submitted,


                                     /s/ James P. Fleisher
                                     James P. Fleisher(0059509)
                                     BIESER, GREER & LANDIS,LLP
                                     6 North Main Street, Suite 400
                                     Dayton, OH 45402-1908
                                     PHONE:      (937)223-3277
                                     FAX:        (937)223-6339
                                     E-MAIL:        i pf@biesergreer.com


                                     Attorney for Defendant, Naser Almadaoji


                                CERTIFICATE OF SERVICE


        I hereby certify that on the 4^*^ day of March, 2020,1 filed the foregoing document with
the Clerk of Courts, United States District Court, Southern District of Ohio, by way of the

Court's CM/ECF system.



                                     /s/ James P. Fleisher
                                     JAMES P. FLEISHER

2900.218270.\ 787643.1
